Gilchrist, J.
It does not appear, in this case, that the defendant has been in any way prejudiced by any transaction or understanding between the plaintiff and John Lake, 3d. He is not a creditor of his son, claiming to hold the property by any voluntary transfer from him, as security for a debt, nor does he set up a title derived from an attachment or levy of execution. He does not allege that he has purchased the property from one who held himself out |o the world as its owner, and that he has thus been injured by any secret trust between his son and the plaintiff. He does not claim directly nor indirectly through his son. He puts his case only upon the ground that the plaintiff intended to keep the real *362nature of the transaction secret from him, and to induce him to believe that the furniture was a gift from him to his daughter, and not merely a loan, to be reclaimed at pleasure. His position necessarily is, that, although the property might have been merely lent, still, if the plaintiff intended to convey to him the impression that it was given, he has a right to retain it as against the plaintiff, by whatever means it came into his possession. Upon what principle this inference can be made, vesting the property in the defendant, rather than in any other stranger, it is difficult for us to perceive. Admitting that the plaintiff did not wish the defendant to know that the property was merely lent—which, however, does not appear very clearly from the evidence— how can this authorize the defendant to retain the property ? It certainly is a novel mode of transferring the title. What authority has the defendant to inquire into any understanding, secret or open, between his son and the plaintiff? The transaction was, as to him, res inter alios acta. There was no privity between him and either of the parties. The relation in which he stood to his son gave him no title to the property. For aught that appears in the case, the son was of age, and competent to make any contract which he should deem expedient ; and even if he were not, the fraud of the plaintiff could not give the defendant, who does not act on behalf of his son, any right to the possession of the furniture.
Nor does the case come within any equitable principle recognized in courts of chancery, as justifying their interference in cases of marriage settlements. It does not appear that the supposed gift of the property by the plaintiff induced any person to consent to the marriage. It has been held in equity that whpre, the better to bring about a marriage, a third person is induced to convey his estate to the intended husband or wife, in order to give an appearance of property where there is none, taking at the same time a reconveyance, or a secret declaration of trust in his own favor, such trail-*363sactions being fraudulent, the party shall he bound by it, provided the marriage takes place. Atherley on Marriage Settlements 484; Montefiore vs. Montefiore, 1 Black. R.363.
But here is no evidence that the plaintiff was to give this property as an inducement to the marriage. And even if such had been the case, the defendant could not take advantage of such a contract. Marriage articles can be enforced only by those who are within the influence of the marriage consideration, and at their instance. Such persons are the husband and wife, and their issue, and also those who claim through one who is within the influence of the marriage consideration ; for all these rest their claims on the ground of a valuable consideration. Ath. on Mar. Sett. 126.
In this case the defendant does not claim through his son, nor does he assume to be in any way privy to the transaction ; and there is evidence in the case that the son assented that the plaintiff might take the property. We see no ground on which the defendant can rightfully hold it, and are of opinion that there should be

Judgment on the verdict.